DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Seth Kim on 03/30/2022.

1. (Currently Amended) A head up display for a vehicle comprising: an imaging mechanism for emitting a linearly-polarized light in a first direction and a linearly-polarized light in a second direction orthogonal to the first direction; a first reflection mirror for reflecting a light to a windshield of the vehicle; a polarization reflection mirror spaced apart from the first reflection mirror wherein the polarization reflection mirror transmits the linearly-polarized light in the first direction and reflects the linearly-polarized light in the second direction; and a second reflection mirror spaced apart from the polarization reflection mirror wherein the second reflection mirror reflects the light transmitted through the polarization reflection mirror to the polarization reflection mirror, wherein the imaging mechanism includes a separating partition for preventing mutual interference between the linearly-polarized light in the first direction and the linearly-polarized light in the second direction; an image source for emitting the linearly-polarized light in the first direction; and a half-wavelength retarder for half-wavelength converting a portion of the linearly- polarized light in the first direction emitted from the image source into the linearly-polarized light in the second direction.

	2. (Canceled)

3. (Currently Amended) The head up display for the vehicle of claim [[2]] 1, wherein the separating partition is disposed to be in contact with a light emitting face of the image source.  

4. (Currently Amended) The head up display for the vehicle of claim [[2]] 1, wherein the image source includes: a display panel for emitting an image light; and a linear polarizer for linearly polarizing the image light emitted from the display panel in the first direction, BIRCH, STEWART, KOLASCH & BIRCH, LLPEHC/SSK/ssk(ssk)Application No.: 16/487,701Docket No.: 3449-3792PUS1 Reply to Office Action of December 21, 2021Page 3 of 6 wherein the separating partition divides the light emitting face of the linear polarizer into a first emitting region and a second emitting region, and wherein the half-wavelength retarder faces the first emitting region.

6. (Currently Amended) The head up display for the vehicle of claim [[2]] 1, wherein the separating partition includes: a first partition having a predetermined angle with a light emitting face of the image source; and a second partition disposed to be more distant from the first partition as the second partition becomes more distant from the light emitting face of the image source.

12. (Currently Amended) The head up display for the vehicle of claim [[2]] 1, wherein the half- wavelength retarder and the separating partition are disposed between the light emitting face of the image source and one face of the polarization reflection mirror.

Allowable Subject Matter
Claims 1, and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Harada (US 20190162960)
	D2: Gache (US 20190250403)
	D3: Choi (US 20180157036)

With regard to claim 1, D1 teaches a head up display for a vehicle, in at least (figure 1); comprising: an imaging mechanism (10) for emitting a linearly-polarized light in a first direction (Fig. 2, clockwise arrow) and a linearly-polarized light in a second direction (fig. 2, counter arrow) orthogonal ([0036]; perpendicular) to the first direction; a first reflection mirror (M2) for reflecting a light to a windshield (FG) of the vehicle; a polarization reflection mirror (50) spaced apart from the first reflection mirror (M2) wherein the polarization reflection mirror (50) transmits the linearly-polarized light in the first direction and reflects the linearly-polarized light in the second direction (Fig. 2 arrows); and a second reflection mirror (M1) spaced apart from the polarization reflection mirror wherein the second reflection mirror reflects the light transmitted through the polarization reflection mirror (50) to the polarization reflection mirror, 
However D1 fails to expressly disclose, wherein the imaging mechanism includes a separating partition for preventing mutual interference between the linearly-polarized light in the first direction and the linearly-polarized light in the second direction.
In related endeavors D2 and D3 fail to remedy the deficiencies of D1 with regards to both the date of invention as well as wherein the imaging mechanism includes a separating partition for preventing mutual interference between the linearly-polarized light in the first direction and the linearly-polarized light in the second direction.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 03/21/2022 the above subject matter has been found to be in a state of allowance.
With regards to claim 3-12, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                       
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872